              Case 3:21-cv-05227-JD Document 152 Filed 09/03/21 Page 1 of 12

   Karma M. Giulianelli (SBN 184175)                             Paul J. Riehle (SBN 115199)
 1 karma.giulianelli@bartlitbeck.com                             paul.riehle@faegredrinker.com
   BARTLIT BECK LLP                                              FAEGRE DRINKER BIDDLE & REATH
 2
   1801 Wewetta St., Suite 1200                                  LLP
 3 Denver, Colorado 80202                                        Four Embarcadero Center, 27th Floor
   Telephone: (303) 592-3100                                     San Francisco, CA 94111
 4                                                               Telephone: (415) 591-7500
   Hae Sung Nam (pro hac vice)
 5 hnam@kaplanfox.com                                            Christine A. Varney (pro hac vice)
   KAPLAN FOX & KILSHEIMER LLP                                   cvarney@cravath.com
 6 850 Third Avenue                                              CRAVATH, SWAINE & MOORE LLP
   New York, NY 10022                                            825 Eighth Avenue
 7 Tel.: (212) 687-1980                                          New York, New York 10019
                                                                 Telephone: (212) 474-1000
 8
   Co-Lead Counsel for the Proposed Class in In re
 9 Google Play Consumer Antitrust Litigation                     Counsel for Plaintiff Epic Games, Inc. in Epic
                                                                 Games, Inc. v. Google LLC et al.
10 Steve W. Berman (pro hac vice)
   steve@hbsslaw.com                                             David N. Sonnenreich (pro hac vice)
11 HAGENS BERMAN SOBOL SHAPIRO LLP                               dsonnenreich@agutah.gov
   1301 Second Ave., Suite 2000                                  OFFICE OF THE UTAH ATTORNEY
12 Seattle, WA 98101                                             GENERAL
   Telephone: (206) 623-7292                                     160 E 300 S, 5th Floor
13                                                               PO Box 140872
   Eamon P. Kelly (pro hac vice)                                 Salt Lake City, UT 84114-0872
14 ekelly@sperling-law.com                                       Telephone: 801-366-0260
15 SPERLING & SLATER P.C.
   55 W. Monroe, Suite 3200                                      Counsel for Utah
16 Chicago, IL 60603
   Telephone: 312-641-3200                                       Brian C. Rocca (SBN 221576)
17                                                               brian.rocca@morganlewis.com
   Co-Lead Counsel for the Proposed Class in In re               MORGAN, LEWIS & BOCKIUS LLP
18 Google Play Developer Antitrust Litigation and                One Market, Spear Street Tower
   Attorneys for Pure Sweat Basketball, Inc.                     San Francisco, CA 94105-1596
19                                                               Telephone: (415) 442-1000
   Bonny E. Sweeney (SBN 176174)
20 bsweeney@hausfeld.com                                         Daniel M. Petrocelli, Bar No. 97802
   HAUSFELD LLP                                                  dpetrocelli@omm.com
21                                                               O’MELVENY & MYERS LLP
   600 Montgomery Street, Suite 3200
22 San Francisco, CA 94104                                       1999 Avenue of the Stars, 7th Fl.
   Telephone: (415) 633-1908                                     Los Angeles, CA 90067-6035
23                                                               Telephone: (310) 553-6700
   Co-Lead Counsel for the Proposed Class in In re
24 Google Play Developer Antitrust Litigation and                Counsel for Defendants Google LLC et al.
   Attorneys for Peekya App Services, Inc.
25

26 [Additional counsel appear on signature page]

27

28



                                      JOINT CASE MANAGEMENT STATEMENT
            Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
             Case 3:21-cv-05227-JD Document 152 Filed 09/03/21 Page 2 of 12


 1                                 UNITED STATES DISTRICT COURT

 2                             NORTHERN DISTRICT OF CALIFORNIA
 3
                                        SAN FRANCISCO DIVISION
 4

 5
     IN RE GOOGLE PLAY STORE
 6   ANTITRUST LITIGATION                                     Case No. 3:21-md-02981-JD

 7   THIS DOCUMENT RELATES TO:                                JOINT CASE MANAGEMENT
 8                                                            STATEMENT
     Epic Games Inc. v. Google LLC et al., Case
 9   No. 3:20-cv-05671-JD                                     Date: September 9, 2021
                                                              Time: 10:00 a.m.
10   In re Google Play Consumer Antitrust                     Courtroom: 11, 19th Floor (via Zoom)
     Litigation, Case No. 3:20-cv-05761-JD                    Judge: Hon. James Donato
11

12   In re Google Play Developer Antitrust
     Litigation, Case No. 3:20-cv-05792-JD
13
     State of Utah et al. v. Google LLC et al., Case
14   No. 3:21-cv-05227-JD
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                          1
                                    JOINT CASE MANAGEMENT STATEMENT
          Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
                 Case 3:21-cv-05227-JD Document 152 Filed 09/03/21 Page 3 of 12




 1          Pursuant to this Court’s Order dated August 17, 2021 (In re Google Play Store Antitrust

 2   Litigation, No. 3:21-md-02981-JD (N.D. Cal. 2021) (“MDL”) Dkt. No. 78), setting a status

 3   conference for September 9, 2021, the parties in the above-captioned MDL action (“the Parties”),

 4   by and through their undersigned counsel, submit this Joint Statement.

 5          I.       CASE STATUS SUMMARY

 6                   A.      Joint Statement re: Case Schedule

 7          Pursuant to the Court’s orders dated July 22, 2021 and August 17, 2021 (Dkt. Nos. 67

 8   and 78), the Parties submitted to the Court on August 27, 2021 a Joint Statement proposing
 9   competing case schedules (Dkt. No. 91), which the Court has indicated that it intends to address
10   at the September 9 status conference (Dkt. No. 93).
11                   B.      Filing of Unsealed Complaints
12          Pursuant to the Court’s orders dated August 18, 2021 and August 25, 2021 (Dkt. Nos. 79
13   and 89), all of the Plaintiffs have filed unredacted or revised redacted versions of their
14   complaints that comport with the Court’s orders. (Dkt. Nos. 82, 90, 92 and 143).
15                   C.      Google’s Motion to Dismiss
16          Pursuant to the Court’s order dated August 17, 2021 (Dkt. No. 78), Google’s motion to
17   dismiss all actions in the MDL is due to the Court on September 8, 2021, Plaintiffs’ oppositions
18   are due October 15, 2021, and Google’s reply is due November 2, 2021. A hearing on Google’s

19   motion to dismiss is scheduled for November 18, 2021 at 10:00 a.m. With respect to page limits,

20   the Parties agree to follow the same parameters as the prior round of motion to dismiss briefing:

21      •   For the omnibus briefs relating to Google’s challenges that apply across all four

22          complaints: 25 pages for an opening brief; 25 pages in joint opposition; 15 pages in reply.

23      •   The Parties shall each be entitled to file a separate 5-page opening or opposition or a

24          5-page (3-page if the party had filed a 5-page opening brief on the same issue) reply brief

25          on any individual issues.

26          In addition, Google and the States separately submitted a stipulation and proposed order

27   addressing the motion with respect to the complaint in the States’ Action, which includes seven

28
                                                            2
                                      JOINT CASE MANAGEMENT STATEMENT
            Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
               Case 3:21-cv-05227-JD Document 152 Filed 09/03/21 Page 4 of 12




 1   federal claims and thirty-seven (37) state law claims. Case No. 3:21-cv-05227-JD, Dkt. No. 151;

 2   Case No. 3:21-md-02981-JD, Dkt. No. 94. Under that stipulation, for briefing on the unique

 3   issues that relate solely to the States’ Action, Google and the States agree to follow the Court’s

 4   standing order on briefing for motions—namely, opening and opposition briefs may not exceed

 5   15 pages, and the reply brief may not exceed 10 pages—and respectfully request the Court’s

 6   approval.

 7                   D.       Forthcoming Amendment of Stipulated Protective Order and

 8   Supplemental Stipulated Protective Order
 9           The Court approved and entered a Stipulated Protective Order on December 10, 2020
10   (see Case No. 3:20-cv-05671-JD, Dkt. No. 110, approving Dkt. No. 106-1; Case No. 3:20-cv-
11   05761-JD, Dkt. No. 117, approving Dkt. No. 109-1; Case No. 3:20-cv-05792-JD, Dkt. No. 78,
12   approving Dkt. No. 76-1), and a Stipulated Amended Supplemental Protective Order Governing
13   Production of Protected Non-Party Materials on May 20, 2021 (see Case No. 3:21-md-02981-JD,
14   Dkt. No. 40, approving Dkt. No. 44; 3:20-cv-05671-JD, Dkt. No. 144, approving Dkt. No. 147;
15   3:20-cv-05761-JD, Dkt. No. 162, approving Dkt. No. 165; 3:20-cv-05792-JD, Dkt. No. 113,
16   approving Dkt. No. 117). The States believe these protective orders are in need of amendment to
17   accommodate state laws regarding public records access and document retention matters. The
18   States have started the meet and confer process to propose a Stipulated Amended Protective

19   Order and a Stipulated Supplemental Amended Protective Order, which they will submit to the

20   Court once those discussions are complete.

21           II.     STATUS OF DISCOVERY

22                   A.       Fact Depositions

23           The Parties have begun to meet and confer regarding fact depositions and will submit to

24   the Court a stipulated deposition protocol, or their respective positions, this month. The Parties

25   intend to notice depositions for the fall.

26

27

28
                                                             3
                                       JOINT CASE MANAGEMENT STATEMENT
             Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
                  Case 3:21-cv-05227-JD Document 152 Filed 09/03/21 Page 5 of 12




 1                      B.       Document Discovery Update

 2              The Parties have made significant progress to date and continue to engage in discovery

 3   on a range of topics. There are meet and confers underway to address outstanding discovery

 4   issues, and the Parties are hopeful that these issues will be resolved through negotiation. In

 5   addition, because the Parties are meeting and conferring regarding the need to amend the

 6   Stipulated Protective Orders as discussed in Section I.D above, and because the Rule 26(f)

 7   conference between the States and Google is still ongoing as of the filing of this Joint Statement,

 8   the States have not been provided with document discovery exchanged between the various
 9   Parties.
10                      C.       Discovery Issues
11                      i.       Production of Documents Produced to the States During
12                               Investigations.
13              In connection with governmental investigations of Google, Google has produced millions
14   of documents to the States that are party to this MDL. Certain of the documents produced by
15   Google were referenced in the States’ complaint, which was filed on July 7, 2021.
16              The Consumer Plaintiffs, Developer Plaintiffs, and Epic previously served a request for
17   production of documents seeking “all documents [] produced to any federal, state, or local
18   governmental or regulatory entity, U.S. or foreign agency” relating to Google Play or the

19   distribution of apps on Android. 1 Epic also served Google with an interrogatory asking Google to

20
     1
       RFP No. 2: “Please produce all DOCUMENTS YOU have produced to any federal, state, OR
21
     local governmental OR regulatory entity, U.S. OR foreign agency, INCLUDING to the European
22   Union, U.S. OR state agency (INCLUDING any attorney general’s office OR European
     Commission) OR congressional committee (INCLUDING the U.S. House Committee on the
23   Judiciary, in response to its September 13, 2019 letter to YOU), OR that YOU have received from
     any such governmental OR regulatory entity, U.S. OR foreign, RELATING TO: (a) GOOGLE
24   PLAY; (b) any OTHER APP MARKETPLACE OR SOFTWARE STORE; (c) distribution
25   services YOU provide to ANDROID DEVELOPERS RELATING TO DIGITAL PRODUCTS
     available for download OR sold via OR in GOOGLE PLAY STORE OR as an IN-APP
26   PURCHASE; (d) GOOGLE PLAY BILLING; (e) IN-APP PURCHASES; (f) OEMs OR
     WIRELESS SERVICE PROVIDERS; (g) ADMOB or ANY other DIGITAL PRODUCT related
27   advertising service that YOU provide or make available to ANDROID DEVELOPERS; (h)
28
                                                                4
                                          JOINT CASE MANAGEMENT STATEMENT
                Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
              Case 3:21-cv-05227-JD Document 152 Filed 09/03/21 Page 6 of 12




 1   “[i]dentify each Legal Action and/or Investigation into Competition Concerning Google Play or

 2   the distribution of Apps on Android.”

 3          Once it became clear that documents relating to the subject matter of this case were

 4   produced to the States but not to the other Plaintiffs (e.g., eight of the twenty-one documents cited

 5   in the States’ Complaint), the Parties promptly began to meet and confer regarding the issue of

 6   producing to the other Plaintiffs the documents that Google previously produced to the States. The

 7   Plaintiffs have also asked Google to amend its response to Epic’s interrogatory to identify the

 8   document requests, subpoenas, Civil Investigative Demands (“CIDs”), or other process that
 9   Google received and pursuant to which it previously produced the documents at issue to the States.
10   That meet-and-confer process, which began on August 2, 2021, 2 has not resolved the issue.
11          It is Plaintiffs’ position that the documents produced by Google to the States, and the

12   content of the requests pursuant to which those documents were produced, represent a material

13   amount of relevant information that Google has not yet agreed to produce in this case. The thirty-

14   seven States, all of whom are now Parties to this MDL, have this information. The States have

15   used this information in filings before the Court, and ostensibly will continue to do so. The other

16   Plaintiffs simply seek to level the playing field and ensure equal access to information that has

17   already been reviewed by Google and produced to the States in response to prior investigative

18   demands. The States agree with the other Plaintiffs that the issue concerning Google’s obligation

19   to produce relevant materials that it previously produced to the States during the governmental

20
     ANDROID licensing; (i) ANDROID DEVICES; (j) MALWARE; (k) Google Play Protect; (l)
21
     ANDROID DEVELOPERS; (m) DIGITAL PRODUCTS sold via OR in GOOGLE PLAY as to
22   which YOU paid OR transmitted any sum of money to ANDROID DEVELOPERS; (n) sales of
     ANY DIGITAL PRODUCTS via OR in GOOGLE PLAY; (o) downloads of ANY DIGITAL
23   PRODUCTS via OR in ANY OTHER APP MARKETPLACE; (p) YOUR Lockbox project; (q)
     Google Mobile Services OR Google Play Services; (r) DIGITAL PRODUCTS sold via or in ANY
24   OTHER APP MARKETPLACE; (s) the implementation of any judgment, order, settlement, OR
25   other governmental requirement that YOU have undertaken from 2008 to the present; OR (t)
     monopoly, attempted monopoly, monopsony, attempted monopsony, OR anti-competitive
26   behavior by YOU RELATING TO GOOGLE PLAY OR GOOGLE PLAY BILLING.”
     2
       The Parties have met and conferred on this issue extensively, including by letter on August 2,
27   by teleconference on August 24, by teleconference on August 31, and through discussions of this
     Joint Case Management Statement that began on September 1.
28
                                                            5
                                      JOINT CASE MANAGEMENT STATEMENT
            Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
              Case 3:21-cv-05227-JD Document 152 Filed 09/03/21 Page 7 of 12




 1   investigations is ripe. The States also believe that they should have the right to use in this case

 2   any such investigative materials that they deem relevant, and to share those materials with the

 3   other Plaintiffs without undue limitations. Despite the Parties’ good faith efforts to resolve the

 4   issue of when and whether Google will produce this information, the Parties have not yet been

 5   able to do so.

 6          Google believes that this issue can and should be resolved efficiently through a meet and

 7   confer process. Google made a specific proposal to Plaintiffs on this issue on the morning of

 8   September 2, 2021. Plaintiffs responded by rejecting the proposal but indicating a willingness to
 9   consider any alternative proposal that Google may make prior to the upcoming September 9 status
10   conference. Google disagrees in part with Plaintiffs’ current position on this issue, but intends to
11   provide an updated proposal to Plaintiffs in advance of the status conference. Google looks
12   forward to updating the Court at the status conference on its efforts to meet and confer. In the
13   meantime, Google respectfully disagrees with the characterization of the background on this issue.
14   Google’s position has been -- and remains -- that only relevant documents should be produced in
15   this MDL, based on principles of efficiency and reasonableness. Google’s efforts in the coming
16   week will be aimed to achieve that outcome.
17

18

19

20

21

22

23

24

25

26

27

28
                                                            6
                                      JOINT CASE MANAGEMENT STATEMENT
            Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
            Case 3:21-cv-05227-JD Document 152 Filed 09/03/21 Page 8 of 12




     Dated: September 3, 2021                         CRAVATH, SWAINE & MOORE LLP
 1                                                      Christine Varney (pro hac vice)
 2                                                      Katherine B. Forrest (pro hac vice)
                                                        Darin P. McAtee (pro hac vice)
 3                                                      Gary A. Bornstein (pro hac vice)
                                                        Timothy G. Cameron (pro hac vice)
 4                                                      Yonatan Even (pro hac vice)
                                                        Lauren A. Moskowitz (pro hac vice)
 5
                                                        Omid H. Nasab (pro hac vice)
 6                                                      Justin C. Clarke (pro hac vice)
                                                        M. Brent Byars (pro hac vice)
 7
                                                      FAEGRE DRINKER BIDDLE & REATH LLP
 8                                                      Paul J. Riehle (SBN 115199)
 9                                                    Respectfully submitted,
10
                                                      By:       /s/ Yonatan Even
11                                                              Yonatan Even

12                                                              Counsel for Plaintiff Epic Games, Inc.
13

14
     Dated: September 3, 2021                         BARTLIT BECK LLP
15                                                      Karma M. Giulianelli

16                                                    KAPLAN FOX & KILSHEIMER LLP
                                                        Hae Sung Nam
17

18
                                                                Respectfully submitted,
19
                                                      By:       /s/ Karma Giulianelli
20                                                              Karma M. Giulianelli
21
                                                                Co-Lead Counsel for the Proposed Class in
22                                                              In re Google Play Consumer Antitrust
                                                                Litigation
23

24

25

26

27

28
                                                            7
                                    JOINT CASE MANAGEMENT STATEMENT
          Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
            Case 3:21-cv-05227-JD Document 152 Filed 09/03/21 Page 9 of 12




     Dated: September 3, 2021                         PRITZKER LEVINE LLP
 1                                                      Elizabeth C. Pritzker
 2
                                                      Respectfully submitted,
 3
                                                      By:       /s/ Elizabeth Pritzker
 4                                                              Elizabeth C. Pritzker
 5
                                                                Liaison Counsel for the Proposed Class in
 6                                                              In re Google Play Consumer Antitrust
                                                                Litigation
 7
     Dated: September 3, 2021                         HAGENS BERMAN SOBOL SHAPIRO LLP
 8                                                      Steve W. Berman
                                                        Robert F. Lopez
 9
                                                        Benjamin J. Siegel
10
                                                      SPERLING & SLATER PC
11                                                      Joseph M. Vanek
                                                        Eamon P. Kelly
12                                                      Alberto Rodriguez
13

14                                                    Respectfully submitted,

15                                                    By:       /s/ Steve Berman
                                                                Steve W. Berman
16

17                                                              Co-Lead Interim Class Counsel for the
                                                                Developer Class and Attorneys for Plaintiff
18                                                              Pure Sweat Basketball

19

20

21

22

23

24

25

26

27

28
                                                            8
                                    JOINT CASE MANAGEMENT STATEMENT
          Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
           Case 3:21-cv-05227-JD Document 152 Filed 09/03/21 Page 10 of 12




 1   Dated: September 3, 2021                         HAUSFELD LLP
                                                        Bonny E. Sweeney
 2                                                      Melinda R. Coolidge
                                                        Katie R. Beran
 3                                                      Scott A. Martin
 4                                                      Irving Scher

 5
                                                      Respectfully submitted,
 6
                                                      By:       /s/ Bonny Sweeney
 7
                                                                Bonny E. Sweeney
 8
                                                                Co-Lead Interim Class Counsel for the
 9                                                              Developer Class and Attorneys for Plaintiff
                                                                Peekya App Services, Inc.
10

11
     Dated: September 3, 2021                         OFFICE OF THE UTAH ATTORNEY
12                                                    GENERAL
                                                        David N. Sonnenreich
13

14                                                    Respectfully submitted,
15
                                                      By:       /s/ David Sonnenreich
16                                                              David N. Sonnenreich

17                                                    Counsel for Utah
18

19   Dated: September 3, 2021                         MORGAN, LEWIS & BOCKIUS LLP
                                                        Brian C. Rocca
20                                                      Sujal J. Shah
                                                        Michelle Park Chiu
21                                                      Minna L. Naranjo
                                                        Rishi P. Satia
22

23
                                                      Respectfully submitted,
24
                                                      By:       /s/ Brian Rocca
25                                                              Brian C. Rocca
26
                                                      Counsel for Defendants Google LLC et al.
27

28
                                                            9
                                    JOINT CASE MANAGEMENT STATEMENT
          Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
           Case 3:21-cv-05227-JD Document 152 Filed 09/03/21 Page 11 of 12




 1   Dated: September 3, 2021                         O’MELVENY & MYERS LLP
                                                        Daniel M. Petrocelli
 2                                                      Ian Simmons
                                                        Benjamin G. Bradshaw
 3                                                      Stephen J. McIntyre
 4

 5                                                    Respectfully submitted,

 6
                                                      By:      /s/ Daniel Petrocelli
 7                                                             Daniel M. Petrocelli

 8                                                    Counsel for Defendants Google LLC et al.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          10
                                    JOINT CASE MANAGEMENT STATEMENT
          Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
             Case 3:21-cv-05227-JD Document 152 Filed 09/03/21 Page 12 of 12




 1                                         E-FILING ATTESTATION

 2                  I, Brian Christensen, am the ECF User whose ID and password are being used to

 3   file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the

 4   signatories identified above has concurred in this filing.

 5

 6                                                                  /s/ Brian Christensen

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            11
                                      JOINT CASE MANAGEMENT STATEMENT
            Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD; 3:21-cv-05227-JD
